      Case 2:20-cr-00154-RMP         ECF No. 24      filed 02/17/21   PageID.54 Page 1 of 4




 1                Francisco Carriedo
                  10 North Post Street, Suite 700
                  Spokane, Washington 99201
2                 509.624.7606
                  Attorney for Jeremy John Gilbert

 3

4

 5

6                             United States District Court
                                Honorable Rosanna M. Peterson
 7

8    United States of America,                         No. 2:20-CR-154-RMP

9                            Plaintiff,                Unopposed Motion to Continue

10         v.                                          Spokane – Without Oral
                                                       Argument
11   Jeremy John Gilbert,
                                                       March 2, 2021 at 11:00 a.m.
12                           Defendant.

13

14

15

16

17

18

19
         Case 2:20-cr-00154-RMP       ECF No. 24     filed 02/17/21   PageID.55 Page 2 of 4




 1                                      I.     Introduction

2               Jeremy John Gilbert respectfully requests the Court continue the trial date,

 3   pretrial conference, and corresponding deadlines for a period of sixty (60) days.

4                                        II.    Background

 5              On November 3, 2020, the Grand Jury returned a two-count indictment

6    charging Mr. Gilbert with Felon in Possession of a Firearm, and Possession with Intent

 7   to Distribute 50 Grams or More of Methamphetamine. 1 Mr. Gilbert was brought into

8    federal custody on a writ of habeas corpus ad prosequendum. 2 He was arraigned on

9    January 14, 2021, and has remained in custody at the Spokane County Jail pending

10   trial. 3

11              The pretrial conference is set for March 2, and a jury trial is scheduled on March

12   15. 4

13                                        III. Discussion

14              Mr. Gilbert respectfully requests the Court continue this matter approximately

15   60 days. Additional time is necessary to investigate these allegations, review discovery,

16   draft pretrial motions, and prepare for trial, all appropriate grounds to continue under

17

18
     1 ECF No. 1 (Indictment).
19   2 ECF No. 7 (Writ of Habeas Corpus).
     3 ECF No. 18 (Order Following Initial Appearance and Arraignment).

     4 ECF No. 19 (Pretrial Order).

                                Unopposed Motion to Continue
                                                  –1–
      Case 2:20-cr-00154-RMP       ECF No. 24    filed 02/17/21   PageID.56 Page 3 of 4




 1   the Speedy Trial Act. See 18 U.S.C. § 3161(h)(7)(B)(iv). Mr. Gilbert has signed a

2    speedy trial waiver.

 3         Additionally, the global pandemic continues the inhibit the availability of an

4    adequate spectrum of jurors and the availability of witnesses, counsel, and court staff to

 5   be present in the courtroom. See General Order 2021-4 (E.D. Wash. Feb. 10, 2021).

6    Based on the risks posed by COVID-19, the ends of justice are served by continuing the

 7   proceedings. See 18 U.S.C. § 3161(h)(7)(A).

8          The Government does not object.

9                                     IV. Conclusion

10         For the reasons provided above, the Court should continue this case 60 days.

11

12   Dated: February 17, 2021.
                                       Federal Defenders of Eastern Washington & Idaho
13                                     Attorneys for Jeremy John Gilbert

14                                     s/Francisco A. Carriedo
                                       Francisco A. Carriedo, WSBA No. 53287
15                                     10 North Post Street, Suite 700
                                       Spokane, Washington 99201
16                                     t: (509) 624-7606
                                       f: (509) 747-3539
17                                     Francisco_Carriedo@fd.org

18

19


                              Unopposed Motion to Continue
                                          –2–
      Case 2:20-cr-00154-RMP      ECF No. 24     filed 02/17/21   PageID.57 Page 4 of 4




 1                                  Service Certificate

2         I certify that on February 17, 2021, I electronically filed the foregoing with the

 3   Clerk of the Court using the CM/ECF System, which will notify Assistant United

4    States Attorneys: Caitlin Baunsgard.

 5                                            s/Francisco A. Carriedo
                                              Francisco A. Carriedo, WSBA No. 53287
6                                             10 North Post Street, Suite 700
                                              Spokane, Washington 99201
 7                                            t: (509) 624-7606
                                              f: (509) 747-3539
8                                             Francisco_Carriedo@fd.org

9

10

11

12

13

14

15

16

17

18

19


                              Unopposed Motion to Continue
                                          –3–
